DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/22 has been entered.
 
Specification
The disclosure is objected to because of the following informalities: The specification amendment of 10/13/22 that inserts a new paragraph between paragraphs 0033 and 0034 appears to be incorrect. This paragraph should be inserted between 0035 and 0036.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky, (US 20100041949 -cited by applicant) in view of Maschke et al (US 20070027390 -cited by applicant).
Regarding claim 1, Tolkowsky teaches: A method of confirming the location of a target tissue within a patient using a navigation system, the method comprising:
providing the navigation system comprising a processor with memory to perform a process, and an I/O component [0263, 0275; see the processor with contains a memory for storage of data/images as well as for storing software to perform a process and which includes a input device with input/output components], a localization device, an electromagnetic field generator, a display, and a pre-acquired image dataset of an airway of the patient, the navigation system being adapted to display images from the image dataset and to provide location information of a medical device within the patient in relation to a patient tracking device comprising a plurality of localization elements (abstract; specifically an apparatus used with an imaging device with pre-procedure images of subjects body and showing multi-branch luminal structure; the probe is shown to move within two or more lines in the structure which correspond to the image and there is a location sensor and control unit for registering images from a current position to line within the image; also see [0350] with reference to EM technology which uses an EM field generator and see display 32 in fig 1B);
navigating/providing a steerable catheter through the airway of the patient to a position proximate the initial location, the steerable catheter ([0250]; specifically the tool can be a sheath that is maneuvered aka steered in a desired location and [0015]; specifically where a catheter is navigated) having a proximal end portion and a distal end portion terminating in a tip (Fig. 7; specifically the tip ending at 1 and the proximal portion ending at 26), a working channel extending there between ([0288]; specifically the working channel), and a localization element disposed proximate the distal end portion thereof ([0288]; specifically the location sensors typically situated at the distal tip);
providing a patient tracking device with a plurality of localization elements ([0027]; specifically that patient has markers provided whereby a camera tracks these markings; [0231] the body fiducials meaning there are body navigational markers for tracking which would work in the way described in [0027] and which are initially provided);
affixing the patient tracking device to an external surface of the patient ([0027]; specifically that patient has markers positioned on them where a camera tracks these markings; [0231] the body fiducials meaning there are body navigational markers for tracking which would work in the way described in [0027]); 
tracking the location of the patient tracking device using the navigation system ([0027]; specifically that imaging system measures positions of the markers where the navigation system is seen as the position detection system being incorporated into the navigation); 
displaying an image from the image dataset on the display, wherein the displayed image is registered to the patient tracking device ([0020]; specifically that typical step in image-guided procedure is registering images to the patient’s body, [0021]-[0022]; specifically that marked points known as markers or fiducials are used for registration of an image to a reference frame and [0027]; specifically describes how these markers can be on the patient; [0182]; displaying the first pre-procedure image and [0226]; specifically registering the pre-procedure image with the image and body fiducials); 
determining an initial location of the target tissue in the image dataset ([0038]; where an initial location is found using a bronchoscope and tracking and navigation of the catheter; [0182] would be determining a location of a target tissue where target tissue can be a location in the tissue as the body is all tissue); 
navigating the steerable catheter through the airway of the patient to a position proximate the initial location ([0250]; specifically the tool can be a sheath that is maneuvered aka steered in a desired location and [0015]; specifically where a catheter is navigated toward the target in a way to be in the proximity to the target making it proximate to the initial location); and
tracking the location of the localization element of the steerable catheter in the airway using the navigation system ([0263-268]; specifically tracking and registering the endoscope in the airway).

Tolkowsky does not teach explicitly: generating information regarding the presence of the target tissue using a tissue sensing device disposed in the distal end of the steerable catheter, determining a confirmed location of the target tissue in relation to the patient tracking device using the generated information regarding the presence of the target tissue and the tracked location of the localization element; recording the confirmed location of the target tissue; and displaying the confirmed location of the target tissue on the display of the navigation system in an image from the image dataset.
Maschke et al. does teach: generating information regarding the presence of the target tissue using a tissue sensing device disposed in the distal end of the steerable catheter ([0051-65]; specifically that 3D image and other image is used and the tissue locations are registration information where the imaging of the tissue is the confirmation of its presence and this is done by ultrasound); determining a confirmed location of the target tissue in relation to the patient tracking device using the generated information regarding the presence of the target tissue and the tracked location of the localization element ([0051-65]; specifically that 3D image and other image is used and the tissue locations are registration information where the imaging of the tissue is the confirmation of its presence and this is done by ultrasound); recording the confirmed location of the target tissue ([0051-65]; specifically that the instruments record the image and therefore the location and register it to the high res 3D images and they are being displayed as they are images); and displaying the confirmed location of the target tissue on the display of the navigation system in an image from the image dataset ([0051-65]; specifically that the instruments record the image and therefore the location and register it to the high res 3D images and they are being displayed as they are images).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the tracking, registration and displaying of the airway as taught by Tolkowsky to include the target tissue determination as taught by Maschke et al. Both references have to do with locating and imaging tissue in the body.  The motivation to do this would be to use known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art where here that motivation is using registration of imaging practices to show locations of tissue.  Registration is a well-known practice in image processing.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky/Maschke, as seen in claim 1 above, in further view of Acker (US 6580938 -cited by applicant).
Regarding claim 2, Tolkowsky, and Maschke et al. do not teach explicitly providing and inserting a percutaneous device and displaying the location of the percutaneous device, navigating said device, and intercepting the target tissue.
Acker teaches: further comprising the steps of: displaying on the display of the navigation system a trajectory of a percutaneous device from an entry point on the patient to the confirmed location, the percutaneous device comprising a localization element (Column 4, lines 45-60; specifically that image is displayed so that position and trajectory is shown for target location and may include a needle to send to wall of airway in order to target such thing as a lymph node outside of the airway); inserting the percutaneous device into the patient (Column 4, lines 45-60; specifically that image is displayed so that position and trajectory is shown for target location and may include a needle to send to wall of airway in order to target such thing as a lymph node outside of the airway); navigating the percutaneous device to the confirmed location (Column 4, lines 45-60; specifically that image is displayed so that position and trajectory is shown for target location and may include a needle to send to wall of airway in order to target such thing as a lymph node outside of the airway); and intercepting the target tissue at the confirmed location (Column 4, lines 45-60; specifically that image is displayed so that position and trajectory is shown for target location and may include a needle to send to wall of airway in order to target such thing as a lymph node outside of the airway).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the tracking, registration and displaying of the airway as taught by Tolkowsky, and Maschke et al. to include the imaging of a needle for biopsy as taught by Acker. The motivation to do this would be to use known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. Here that would be imaging of biopsy.  Biopsy needles are used with ultrasound to show location of said needle in the body.  Simply changing the modality of imaging or using a needle to perform a biopsy of unknown tissue type is well-known and practiced when there is disease in the body. 

Regarding claim 4, Tolkowsky teaches: using an imaging device inserted into the working channel of the steerable catheter ([0037]; specifically a video bronchoscope which would track and image location).
Acker teaches: further comprising: generating one or more images of at least a portion of the percutaneous device at the confirmed location of the target tissue (Column 4, lines 45-60; specifically that image is displayed so that position and trajectory is shown for target location and may include a needle to send to wall of airway in order to target such thing as a lymph node outside of the airway).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the tracking, registration and displaying of the airway as taught by Tolkowsky, and Maschke et al. to include the imaging of a needle for biopsy as taught by Acker. The motivation to do this would be to use known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as using needles for biopsy is known and would allow for ease of use being in the same imaging system.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky/Maschke/Acker, as seen in claim 2 above, in further view of Burg et al (US 20130102878 -cited by applicant).

Regarding claim 3, Tolkowsky, Maschke et al. and Acker do not teach explicitly: wherein the percutaneous device comprises a percutaneous needle having a cannula including a proximal end portion and a distal end portion terminating in a tip, a working channel extending there between, and wherein the localization element is disposed proximate the distal end portion thereof.
Burg et al. teaches: wherein the percutaneous device comprises a percutaneous needle having a cannula including a proximal end portion and a distal end portion terminating in a tip, a working channel extending there between, and wherein the localization element is disposed proximate the distal end portion thereof ([0037] and Fig. 2 and Fig. 3; specifically the cannula which can be any cannula biopsy needle and there is a sensor assembly).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the tracking, registration and displaying of the airway as taught by Tolkowsky, Maschke et al., and Acker to include cannula biopsy needle with sensor assembly as taught by Burg et al. The motivation to do this would be to use known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky/Maschke/Acker/Burg, as seen in claim 4 above, in further view of Sarvazyan et al (US 20040267121 -cited by applicant).
Regarding claim 5, Tolkowsky, Maschke et al., Acker, and Burg et al. do not teach explicitly that a biopsy needle is put into the working channel of the percutaneous needle.
Sarvazyan et al. teaches: wherein intercepting the target tissue at the confirmed location of the target tissue comprises: inserting a biopsy device into the working channel of the percutaneous needle; and extending the biopsy device beyond the tip of the percutaneous needle to sample the target tissue (Fig. 6A-6C).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the tracking, registration and displaying of the airway as taught by Tolkowsky, Maschke et al., Acker and Burg et al. to include the sampling of tissue as taught by Sarvazyan et al. The motivation to do this would be to use known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as using a biopsy needle is known and having a way to advance it is simply having either a protective cover or a way to advance the needle within tissue.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky/Maschke/Acker/Burg/Sarvazyan, as seen in claim 5 above, in further view of Nir (US 20040210133 -cited by applicant).

Regarding claim 6, Tolkowsky, Maschke et al., Acker, Burg et al, and Sarvazyan et al. do not teach explicitly, that images are generated of the biopsy device.
Nir teaches: further comprising: generating one or more images of the biopsy device sampling the target tissue using an imaging device inserted into the working channel of the steerable catheter ([0002]; specifically that a cannula and ultrasound transducer are imaged to obtain a biopsy and indicate it by image).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the tracking, registration and displaying of the airway as taught by Tolkowsky, Maschke et al., Acker, Burg et al. and Sarvazyan et al. to include the ultrasound imaging of biopsy as it is done as taught by Nir. The motivation to do this would be to use the imagers to create an image of an obtained biopsy (Nir, [0002]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky/Maschke/Acker/Burg/Sarvazyan/Nir, as seen in claim 6 above, in further view of Creighton, IV et al (US 20070038065 -cited by applicant).
Regarding claim 7, Tolkowsky/Maschke/Acker/Burg/Sarvazyan/Nir do not teach explicitly of generating one or more images of anatomical structures proximate the confirmed location of the target tissue using an imaging device inserted into the working channel of the steerable catheter; confirming the location of the anatomical structures in relation to the patient tracking device using the generated images of the anatomical structures and the tracked location of the localization element of the steerable catheter; and recording the confirmed location of the anatomical structures in relation to the patient tracking device.
Creighton, IV et al. teaches: further comprising: generating one or more images of anatomical structures proximate the confirmed location of the target tissue using an imaging device inserted into the working channel of the steerable catheter ([0078]; specifically the catheter image of actual location of anatomical feature is marked); confirming the location of the anatomical structures in relation to the patient tracking device using the generated images of anatomical structures and the tracked location of the localization element of the steerable catheter ([0078]; specifically fusing the ultrasound images with other images generated by outside imaging sources using anatomical features); recording the confirmed location of the anatomical structures in relation to the patient tracking device ([0078]; where the recording would be using the marked location of the third point in information in the Cartesian frame for registration).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the tracking, registration and displaying of the airway as taught by Tolkowsky/Maschke/Acker/Burg/Sarvazyan/Nir to include the anatomical features and imaging and marking for catheter imaging as taught by Creighton, IV et al. The motivation to do this would be to use known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art where this is simply using a particular type of imaging device as there can be internal optical fibers or ultrasound used to image within a channel in order to get a particular angle or location for an image. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky/Maschke/Acker/Burg/Sarvazyan/Nir/Creighton, as seen in claim 7 above, in further view of Rahimian (US 8758263 -cited by applicant).
Regarding claim 8, Tolkowsky/Maschke/Acker/Burg/Sarvazyan/Nir/Creighton do not teach explicitly: calculating a trajectory from the confirmed location of the target tissue to a corresponding entry point on the patient wherein the trajectory avoids some or all of the anatomical structures.
Rahimian et al. teaches: further comprising: calculating a trajectory from the confirmed location of the target tissue to a corresponding entry point on the patient wherein the trajectory avoids some or all of the anatomical structures (Column 11, lines 1-20; specifically that entry point coordinate and angle to target should be closest and avoid sensitive organs which would make it the shortest traveling distance).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the tracking, registration and displaying of the airway as taught by Tolkowsky/Maschke/Acker/Burg/Sarvazyan/Nir/Creighton to include the pathway and organs as taught by Rahimian et al. The motivation to do this would be to use known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art where entry and navigation is known in medical imaging when using a catheter or cannula to advance imaging, treatment or biopsy equipment in the body, and there are different types of mathematical ways and physical ways to navigate the equipment. 

Regarding claim 9, Tolkowsky/Maschke/Acker/Burg/Sarvazyan/Nir/Creighton do not teach explicitly: wherein the calculated trajectory is the shortest distance from the confirmed location of the target tissue to a corresponding calculated entry point on the patient.
Rahimian et al. teaches: wherein the calculated trajectory is the shortest distance from the confirmed location of the target tissue to a corresponding calculated entry point on the patient (Column 11, lines 1-20; specifically that entry point coordinate and angle to target should be closest and avoid sensitive organs which would make it the shortest traveling distance).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the tracking, registration and displaying of the airway as taught by Tolkowsky/Maschke/Acker/Burg/Sarvazyan/Nir/Creighton to include the pathway and organs as taught by Rahimian et al. The motivation to do this would be to use known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art where entry and navigation is known in medical imaging when using a catheter or cannula to advance imaging, treatment or biopsy equipment in the body, and there are different types of mathematical ways and physical ways to navigate the equipment. 

Regarding claim 10, Tolkowsky/Maschke/Acker/Burg/Sarvazyan/Nir/Creighton do not teach explicitly: further comprising displaying the calculated trajectory from the confirmed location of the target tissue to the corresponding calculated entry point on the patient.
Rahimian et al. teaches: further comprising displaying the calculated trajectory from the confirmed location of the target tissue to the corresponding calculated entry point on the patient (Fig. 7; specifically that there is an indicator for laser light and ODI which is the optical distance indicator and column 11, lines 61-67 and column 12 lines 1-8; specifically that the ODI system is used for guiding the intervention instrument to target).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the tracking, registration and displaying of the airway as taught by Tolkowsky/Maschke/Acker/Burg/Sarvazyan/Nir/Creighton to include the pathway and organs as taught by Rahimian et al. The motivation to do this would be to use known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art where entry and navigation is known in medical imaging when using a catheter or cannula to advance imaging, treatment or biopsy equipment in the body, and there are different types of mathematical ways and physical ways to navigate the equipment and where displaying information would just be a way to indicate location or other data associated with navigation. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,617,324. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘324 features a method including providing a navigation system with a localization device, field generator, display, and pre-acquired image dataset; providing a steerable catheter, providing a patient tracking device; affixing the tracking device to a patient; tracking the location of the tracking device; determining an initial location; navigating the catheter through an airway; tracking the catheter; generating information of the target tissue; determining a confirmed location; and recording the confirmed location. While the instant claims additionally include a processor and memory in the navigation system, such are conventional components that would enable the generating information, determining a confirmed location, and recording steps. Therefore, it would have been obvious to conclude that the instant claims are an obvious variant.

Response to Arguments
Applicant's arguments filed 10/13/22 have been fully considered but they are not persuasive. Applicant argues that the step of “determining a confirmed location of the target tissue in relation to the patient tracking device using the generated information regarding the presence of the target tissue and the tracking location of the localization element” is not met because Maschke only vaguely refers to a position sensor and such is not the same as the claimed localization element that has its tracked location used with generated information from a tissue tracking device to determine the confirmed location in relation to the patient tracking device. Respectfully, the Examiner disagrees.
First it is noted that the parent application 15/290,822 included the same limitation at issue and the Applicant argued that the rejection (using the same Tolkowsky and Maschke references) did not meet the limitation. The Examiner of that application responded in detail in the Final Office Action of 3/18/19 in regard to how the limitation was met and, subsequently, the parent was amended and then allowed. The 3/18/19 response is provided below for Applicant’s convenience:
“Applicant's arguments filed 12/19/2018 have been fully considered but they are not persuasive.
Applicant argues that neither Maschke nor Tolkowsky teaches “determining a confirmed location of the target tissue in relation to the patient tracking device....of the catheter localization element”, page 9 of arguments. However, examiner of record respectfully disagrees with this assessment. The combination of Tolkowsky in view of Maschke teaches this limitation. Tolkowsky teaches having markers on the outside of the body as skin fiducial markers as seen in paragraph [0028] and [0021]. These markers are used for registration purposes for registering an image and organ into the same reference frame of coordinates meaning the fiducials where the probe location is being registered. The secondary reference of Maschke teaches that there is a way of using a catheter localization element in order to show a specific of tissue. The ultrasound transducer is seen as both the catheter localization element and the tissue sensing device as it shows an image of the location of tissue making it show the presence of tissue and the location of the catheter by showing were in the lumen the catheter is located by site. The use of an ultrasound transducer as taught by Maschke shows that this is a type of location sensor which visualizes a location. Maschke would be combinable with Tolkowsky as Tolkowsky also teaches location sensors on the catheter. This would simply be using a different type of localization sensor that allows for visualization of a target tissue. The combination of Tolkowsky and Maschke teach this as Tolkowsky teaches different type of tracking methods with sensors on a catheter and also fiducials on the subject and Maschke teaches a tracking method with sensors on a catheter. Both Maschke and Tolkowsky teach registration of images with other modalities. Registration is known to take different coordinate systems and combine them. One of ordinary skill would understand that the ultrasound sensor is another type of localization sensor which can be used a substituted into Tolkowsky as one of the catheter sensors. This would result in a predictable outcome as the ultrasound sensor still works as a localization sensor or element. Furthermore, using a different modality in registration would result in the same predictable outcome as registration algorithms are used to combine different types of location data. One of ordinary skill would use a ultrasound sensor instead of another sensor also because ultrasound sensors do not require outside energy to show location like coils nor do they require a type of imaging energy that could be harmful to the patient like fiducials found using x-ray. Therefore the references do teach the limitation of the claim language. lt appears from the present applications current disclosure that there is a specific type and configuration of the external tracking element and tracking device that is not currently be described in the claim language. Therefore, the broadest reasonable interpretation of the claim language was used for the interpretation of claim language and localization elements and tracking device can be interpreted as just fiducial markers or another form of tracking such as an external imager being used.” 
The Examiner agrees with the conclusion that the limitation is met by Tolkowsky/Maschke. To reiterate, Maschke alone is not used to meet the “determining a confirmed location” limitation as Applicant asserts. Rather, it is the combination of Tolkowsky and Maschke that meets the limitation. Tolkowsky discloses location sensors (i.e. the localization element) on the catheter that are tracked with a navigation system. These location sensors are tracked to determine the catheter location, but they do not generate information regarding the presence of the target tissue. Maschke teaches of an ultrasound transducer such as a transducer of an IVUS catheter that is inserted into a steerable catheter and this ultrasound transducer is a type of location sensor. The modification is made to substitute one of the catheter position sensors of Tolkowsky with the ultrasound transducer of Maschke (or to incorporate the transducer into the Tolkowsky catheter along with the catheter sensors). The transducer is a tissue sensing device that generates visual information of the presence of target tissue (taught by Maschke) and the display of this target tissue along with the display of the probe superimposed on an image (taught by Tolkowsky) each provide indications of the position of the probe and of the tissue. The ultrasound visualization permits an operator to see the tissue from the distal end of the probe and the superimposed image permits the operator to see the both the tissue and the probe. These allow the operator to confirm a location of the target tissue and the determination is made in relation to the patient tracking device because the superimposed image utilizes this information in the registration/superimposition. Therefore, the rejection is maintained.
The double patenting rejection is maintained because the terminal disclaimer was disapproved for the following reason: “The person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record. 37 CFR 1.321(a) and (b). (See FP 14.26.08)”.
The prior drawing objection and claim objections are withdrawn due to amendments.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793